Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
	EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Todd Macklin on February 01, 2022.  

The application has been amended as follows: 
1.         In claim 12, pg. 6, delete compound “I-23 
    PNG
    media_image1.png
    117
    228
    media_image1.png
    Greyscale
. 
2.	 Cancel claims 14-17.
3.	 In claim 28, line 1, after “R3 is selected from” delete “hydrogen,” and after “-OR” delete “,”. 
4.	In claim 34, line 1, after “A method of binding to and altering” delete “the” and on line 2 after “induce” delete “the”.
5.	In claim 35, line 1, after “A method” delete “treating” and insert “alleviating”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, claims 1, 3-6, 12-13, and 28-36 are allowed and renumbered to claims 1-16.  
Additionally, the restriction requirement filed on 06/16/21 is hereby withdrawn on the record.  

Given that applicant has amended the claims and has deleted “hydrogen” from the definition of R3, the 102(a)(1) rejection of claims 1, 3-4, 6, and 28 over PubChem Compound Summary is now moot.  Consequently, the 102(a)(1) rejection of claims 1, 3-4, 6, and 28 is hereby withdrawn. 

Given that applicant has amended the claims and has deleted “hydrogen” from the definition of R3, the 102(a)(1) rejection of claims 1, 3-4, 6, 13, and 28 over Phillips et al. (WO 2017/197051 A1) is now moot.  Consequently, the 102(a)(1) rejection of claims 1, 3-4, 6, 13, and 28 is hereby withdrawn. 

Given that applicant has amended the claims and deleted compound I-23 from claim 12, the 103(a) rejection of claims 12 and 32 is now moot. Consequently, the 112(a) rejection over claims 66-67 is hereby withdrawn. 


Claims 1, 3-6, 12-13, and 28-36 are drawn to a compound of Formula (I), or a pharmaceutically acceptable salt thereof, a pharmaceutical composition comprising the compound of claim 1 or claim 12, and to a method of inhibiting CRBN, a method of binding to and altering specificity of a cereblon complex to induce ubiquination and degradation of a complex associated protein in a biological sample, and to a method of alleviating a CRBN-mediated disorder, disease, or condition in a patient comprising administering to said patient the compound of claim 12 or a pharmaceutically acceptable salt thereof.  There is no prior art that anticipates the instant compound of Formula (I).  Moreover, applicant has demonstrated in the specification that said compounds of the invention are useful in inhibiting CRBN (see pgs. 172-175).  Since the present claims require the use of the compounds delineated in claims 1 and 12 and no prior art anticipates or renders obvious the particular aforementioned compound of Formula (I) according to claims 1 and 12, claims 1, 3-6, 12-13, and 28-36 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 12-13, and 28-36 (renumbered 1-16) are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/01/2022